         Case 6:20-cv-00004-ACA Document 12 Filed 01/04/21 Page 1 of 9                  FILED
                                                                               2021 Jan-04 PM 03:40
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                          JASPER DIVISION



 MONICA HARPER                            }
                                          }
        Plaintiff,                        }
                                          }
 v.                                       }   Case No.: 6:20-cv-00004-ACA
                                          }
 ANDREW SAUL,                             }
 COMMISSIONER OF SOCIAL                   }
 SECURITY,                                }
                                          }
        Defendant.                        }


                            MEMORANDUM OPINION

        Plaintiff Monica Harper appeals the decision of the Commissioner of Social

Security denying her claim for a period of disability and disability insurance

benefits. Based on the court’s review of the administrative record and the parties’

briefs, the court WILL AFFIRM the Commissioner’s decision.

I.      PROCEDURAL HISTORY

        Ms. Harper alleges that her disability began on March 30, 2017. (R. at 24).

She applied for a period of disability and disability insurance benefits on June 1,

2017.     (R. at 177–83).    Initially, the Social Security Administration denied

Ms. Harper’s application. (R. at 87–91). Ms. Harper requested a hearing before an

Administrative Law Judge (“ALJ”), and the ALJ held a hearing in February 2019
                                         1
        Case 6:20-cv-00004-ACA Document 12 Filed 01/04/21 Page 2 of 9




and issued an unfavorable decision on March 12, 2019. (R. at 19–68). The Appeals

Council declined Ms. Harper’s request for review on November 23, 2019. (R. at 1).

The Appeals Council’s denial of review makes the Commissioner’s decision final

and ripe for the court’s judicial review. See 42 U.S.C § 405(g).

II.   STANDARD OF REVIEW

      The court’s role in reviewing claims brought under the Social Security Act is

a narrow one. The court “must determine whether the Commissioner’s decision is

supported by substantial evidence and based on proper legal standards.” Winschel

v. Comm’r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir. 2011) (quotation marks

omitted). “Under the substantial evidence standard, this court will affirm the ALJ’s

decision if there exists ‘such relevant evidence as a reasonable person would accept

as adequate to support a conclusion.’” Henry v. Comm’r of Soc. Sec., 802 F.3d 1264,

1267 (11th Cir. 2015) (quoting Winschel, 631 F.3d at 1178). The court may not

“decide the facts anew, reweigh the evidence,” or substitute its judgment for that of

the ALJ. Winschel, 631 F.3d at 1178 (quotation marks omitted). The court must

affirm “[e]ven if the evidence preponderates against the Commissioner’s findings.”

Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1158–59 (11th Cir. 2004)

(quotation marks omitted).

      Despite the deferential standard for review of claims, the court must

“‘scrutinize the record as a whole to determine if the decision reached is reasonable

                                         2
        Case 6:20-cv-00004-ACA Document 12 Filed 01/04/21 Page 3 of 9




and supported by substantial evidence.’”      Henry, 802 F.3d at 1267 (quoting

MacGregor v. Bowen, 786 F.2d 1050, 1053 (11th Cir. 1986)). Moreover, the court

must reverse the Commissioner’s decision if the ALJ does not apply the correct legal

standards. Cornelius v. Sullivan, 936 F.2d 1143, 1145–46 (11th Cir. 1991). The

Commissioner is charged with the duty to weigh the evidence, resolve material

conflicts in testimony, and determine the case accordingly. See Wheeler v. Heckler,

784 F.2d 1073, 1075 (11th Cir. 1986). The ALJ’s decision must be affirmed where

it is supported by substantial evidence in the record as a whole. See Martin v.

Sullivan, 894 F.2d 1520, 1529 (11th Cir. 1990); Baker o/b/o Baker v. Sullivan, 880

F.2d 319, 321 (11th Cir. 1989).

III.   ALJ’S DECISION

       To determine whether an individual is disabled, an ALJ follows a five-step

sequential evaluation process. The ALJ considers:

       (1) whether the claimant is currently engaged in substantial gainful
       activity; (2) whether the claimant has a severe impairment or
       combination of impairments; (3) whether the impairment meets or
       equals the severity of the specified impairments in the Listing of
       Impairments; (4) based on a residual functional capacity (“RFC”)
       assessment, whether the claimant can perform any of his or her past
       relevant work despite the impairment; and (5) whether there are
       significant numbers of jobs in the national economy that the claimant
       can perform given the claimant’s RFC, age, education, and work
       experience.

Winschel, 631 F.3d at 1178.



                                         3
        Case 6:20-cv-00004-ACA Document 12 Filed 01/04/21 Page 4 of 9




      Under Eleventh Circuit precedent, “to demonstrate that pain renders her

disabled, a plaintiff must ‘produce evidence of an underlying medical condition and

(1) objective medical evidence that confirms the severity of the alleged pain arising

from that condition or (2) that the objectively determined medical condition is of

such severity that it can be reasonably expected to give rise to the alleged pain.”

Edwards v. Sullivan, 937 F.2d 580, 584 (11th Cir. 1991) (quoting Landry v. Heckler,

782 F.2d 1551, 1553 (11th Cir. 1986)).

      Here, the ALJ applied the two-step process and found that “[o]verall, the

claimant’s allegations of severe pain and functional limitations related to her

impairments are inconsistent and unsupported by the objective evidence,” and that

the residual functional capacity set out in the report “accommodates the claimant’s

reasonable symptoms from her impairments.” (R. at 30). The ALJ found that Ms.

Harper had the following impairments: status-post left knee arthroscopy,

osteoarthritis of the right hip, status-post left hip arthropathy, temporomandibular

joint dysfunction syndrome with a history of multiple surgeries and left-sided Bell’s

palsy. (R. at 24).

      At step three, the ALJ found that Ms. Harper did not have an impairment or

combination of impairments that met or equaled a listed impairment in 20 C.F.R.

Subpart 404, Appendix 1. (R. at 26). The ALJ determined that Ms. Harper had the

residual functional capacity

                                         4
        Case 6:20-cv-00004-ACA Document 12 Filed 01/04/21 Page 5 of 9




       to perform sedentary work as defined in 20 CFR 404.1567(a) except
       the individual could occasionally climb ramps and stairs, stoop, kneel,
       crouch and craw, never ladders, ropes or scaffolds. The individual can
       occasionally push and pull with the left lower extremity. The person
       can have only occasional exposure to extremes of cold as well as
       vibration, no exposure to work hazards such as unprotected heights and
       dangerous machinery.

(R. at 26). Relying on testimony from a vocational expert, the ALJ concluded that

Ms. Harper had the residual functional capacity to perform her past relevant work as

a customer service representative.      (R. at 31).    Further, the ALJ found that

Ms. Harper had the residual functional capacity to perform other jobs existing in the

national economy, such as an order clerk, charge account clerk, or document

preparer. (R. at 32). Accordingly, the ALJ determined that Ms. Harper was not

under a disability as defined by the Social Security Act. (R. at 31).

IV.    DISCUSSION

       Ms. Harper argues that the court should reverse and remand because the ALJ’s

determination was not based on substantial evidence. (Doc. 9 at 12). She argues

that the ALJ failed to properly consider evidence in the record that supported her

disability, and “failed to properly address the effect of Ms. Harper’s pain.” (Id. at

13).

       Ms. Harper contends that the ALJ “cull[ed] the record for selective references,

ignoring comments that did not support his conclusion.” (Doc. 9 at 13) (quotations

omitted). Specifically, Ms. Harper argues that the ALJ failed to properly consider

                                          5
        Case 6:20-cv-00004-ACA Document 12 Filed 01/04/21 Page 6 of 9




evidence of Ms. Harper’s back pain (id. at 13) and temporomandibular joint and

muscle disorder (“TMJ”) (id. at 15). The court will address each issue.

      A.     Medical Records of Back Pain

      The ALJ found that Ms. Harper’s back pain was not a severe impairment. (R.

at 25). But according to Ms. Harper, the ALJ “trivializes Ms. Harper’s complaints

of back pain” and ignores “the records of Dr. Gary Russell when evaluating

Ms. Harper’s back pain.” (Doc. 9 at 13). Ms. Harper points to where Dr. Russell

noted “soreness in the low back” and that his examination revealed “narrowing at

L5-S1.” (R. at 364–65). Dr. Russell also noted that Ms. Harper’s back issues were

“creating coolness in the lower extremities [and] occasional tingling.” (R. at 361).

In short, Ms. Harper points the court to evidence that could support a finding of

disability due to back pain.

      But the standard of reviewing whether an ALJ’s decision is based on

substantial evidence is a deferential one. See Crawford, 363 F.3d at 1158–59

(holding that the court must affirm “[e]ven if the evidence preponderates against the

Commissioner’s findings”) (quotations omitted). And the record here reflects that

the ALJ did consider Ms. Harper’s back pain. (R. at 25–30). Further, the ALJ cites

Dr. Russell’s records, stating that his “notes show the claimant underwent left hip

total replacement on March 13, 2018.” (R. at 28). The ALJ points to Dr. Russell’s

records showing that the

                                         6
        Case 6:20-cv-00004-ACA Document 12 Filed 01/04/21 Page 7 of 9




      left knee MRI showed a small amount of joint effusion, a baker’s cyst,
      striated appearance of the ACL thought to represent mucoid
      degeneration with chondromalacia of the patella—grade 2, and signal
      alteration of the posterior horn of the medical meniscus thought to
      represent fraying.

(R. at 29). The ALJ also cites Dr. Russell’s records reflecting that on October 2,

2018, “the claimant reported left knee pain upon extension. On examination, there

was no pain in the patellofemeral joint. . . . She was advised to start over the counter

joint medication and was released to return as needed.” (Id.).

      Far from ignoring the evidence from Dr. Russell’s records, the ALJ referred

to them extensively. The ALJ and Ms. Harper simply came to different conclusions

about what those records say about her back pain. But even if evidence could

support disability, the court will not “decide the facts anew, reweigh the evidence,”

or substitute its judgment for that of the ALJ. Winschel, 631 F.3d at 1178 (quotation

marks omitted). Thus, Ms. Harper’s argument that the evidence of back pain in the

record requires the court to reverse fails.

      B.     Evidence of TMJ

      Ms. Harper next argues that the ALJ failed to consider “the cumulative effects

Ms. Harper’s TMJ has on her overall ability to function.” (Doc. 9 at 15). Her second

argument fails for the same reason as the first. Ms. Harper’s TMJ can cause

headaches, and she argues that the ALJ incorrectly found that her headaches mostly

resolved with surgery on September 28, 2017. (R. at 25; Doc. 9 at 16). Ms. Harper

                                              7
        Case 6:20-cv-00004-ACA Document 12 Filed 01/04/21 Page 8 of 9




argues that the “date cited by the ALJ does not appear anywhere in Dr. Louis’s

records.” (Doc. 9 at 16). To Ms. Harper, this is evidence that the ALJ did not “fully

review the medical evidence in this case.” (Id.).

      But the ALJ correctly cited the record, and the record shows that Ms. Harper

had temporomandibular joint replacement on September 28, 2017. (R. at 436). In

contrast to Ms. Harper’s claims, the date cited by the ALJ appears throughout

Dr. Louis’s records. (See, e.g, R. at 437, 440, 441, 443). The ALJ found that “few,

if any, of the post-surgical notes show complaints of headaches by the claimant,

suggesting that her TMJ surgery resolved the issue causing her headaches.” (R. at

29). And although Ms. Harper points to evidence in the record of continued

headaches (doc. 16), the ALJ correctly found that “overall, the claimant reported

improvements in her TMJ functionality and pain symptoms.” (R. at 29). For

example, Dr. Louis’s notes from a January 10, 2018, visit state that “[o]verall she

reports improvements in her TMJ functionality and pain symptoms.” (R. at 444).

And notes from a July 28, 2018, visit reflect that Ms. Harper was “doing well

although she does have some retained numbness and tingling along the [left] side of

her face.” (R. at 440). Thus, the ALJ based the finding that her symptoms had

improved post-surgery on substantial evidence. (R. at 25).

      Ms. Harper also argues that the ALJ failed to consider Ms. Harper’s necessary

mouth exercises. (Doc. 9 at 16). Ms. Harper claims that she uses her TheraBite

                                         8
        Case 6:20-cv-00004-ACA Document 12 Filed 01/04/21 Page 9 of 9




device four to six times a day for fifteen-minute intervals, for a total of an hour and

a half each day. (Id.). But the ALJ was not required to include the TheraBite

evidence in the report. “[T]here is no rigid requirement that the ALJ specifically refer

to every piece of evidence in his decision, so long as the ALJ’s decision,” allows the

court to determine whether the ALJ “considered [the claimant’s] medical condition as

a whole.” Dyer v. Barnhart, 395 F.3d 1206, 1211 (11th Cir. 2005). Even without

mentioning the TheraBite device, the ALJ’s report makes it clear to the court that the

ALJ considered the entire record. Thus, the court will affirm the ALJ’s decision

because it is supported by substantial evidence.

V.    CONCLUSION

      Substantial evidence supports the ALJ’s denial of Ms. Harper’s application for a

period of disability and disability insurance benefits, and this court WILL AFFIRM

the Commissioner’s decision.

      The court will enter a separate order consistent with this memorandum opinion.

      DONE and ORDERED this January 4, 2021.



                                     _________________________________
                                     ANNEMARIE CARNEY AXON
                                     UNITED STATES DISTRICT JUDGE




                                           9
